— Proceeding pursuant to section 298 of the Executive Law to review two orders of the respondent State Human Rights Appeal Board, dated November 15,1982, and November 22, 1982, respectively, which affirmed a determination of the respondent State Division of Human Rights dismissing the complaint of the petitioner upon a finding of no probable cause. Orders confirmed and proceeding dismissed, without costs or disbursements. In the circumstances of this case, there is no indication that the determination of the State Division of Human Rights was arbitrary or capricious. The finding of no probable cause was properly made without a confrontational hearing (see Matter of Alexander v Santaella, 84 AD2d 839; Glen Cove Public Schools v New York State Human Rights Appeal Bd., 58 AD2d 591, 592). Nor is there any indication that petitioner sought to amend his complaint. Damiani, J. P., Titone, Lazer and Mangano, JJ., concur.